DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under 
       the first inventor to file provisions of the AIA .
2. According to paper filed on Feb. 28, 2022, the applicants have amended claims 2-8.
3. Claims 1-8 are pending in the application.

Response to Arguments
4. Applicant’s arguments with respect to claim(s) 1-8 have been considered and are persuasive. The applicants have amended claims to overcome indefiniteness rejection. The applicants have filed a declaration to overcome prior art rejection. Therefore, all rejections are withdrawn.

                             NEW       GROUNDS     OF     REJECTION

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bric Trend, Brick, cited on applicant’s form 1449).
Brick Trend discloses several compounds. The compound, SF02 disclosed on page 4 anticipates the instant claims when variable R1 represents H, R2 represents CH3 group and variable R3 represents NH(BOC) in the instant compounds.

Allowable Subject Matter
6. Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



                                      /CHARANJIT AULAKH/                                      Primary Examiner, Art Unit 1625